Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633). The analysis follows several steps. Step 1 determines whether the claim belongs to a valid statutory class. Step 2A prong 1 identifies whether an abstract idea is claimed. Step 2A prong 2 determines whether any abstract idea is integrated into a practical application. If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101. Last, step 2B determines whether the claims contain something significantly more than the abstract idea. In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a
statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C.

Claim 1 are statutory, because the computer is claimed to be a device and therefore is a statutory class.
The Claim 11 considered to be in a statutory category (process).
Claims 17 are statutory, because the claimed” a non-transitory storage device” and therefore is a statutory class.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 

Under Step 2A Prong 1, the independent claim 1 all include abstract ideas as highlighted (using a bold font) shown below.
1. “A computer implemented method for estimating amounts of hydrocarbon recoverable from porous reservoir rock by one or two or more enhanced oil recovery (EOR) techniques, the method comprising:
       retrieving by a computing system a representation of a physical porous reservoir rock sample (porous reservoir rock), the representation including pore space and grain space data corresponding to the porous reservoir rock, subsequent to an execution of a multiphase flow simulation to obtain predictions of flow behavior of oil in the presence of a waterflood of the porous reservoir rock;
        locating substantially immobile oil blobs or patches in the retrieved representation of the porous reservoir rock; and for N number of substantially immobile oil blobs or patches (blobs), evaluating changes in mobility of the blobs for one or two or more iterations of a given EOR technique, with a first one of the one or two or more iterations expending a first level of effort and a second one of the one or two or more iterations expending a second, higher level of effort, to estimate an amount of change in mobilization of the blob between the first and the second iterations for the given EOR technique.”

11.” A system for determining an amount of hydrocarbon recoverable from porous
reservoir rock by a miscible gas flood, the system comprising: 
    one or more processor devices;
 memory operatively coupled to the one or more processor devices; and
 computer storage storing executable program instructions to case the system to:
      retrieve a representation of a physical porous reservoir rock sample (porous reservoir rock), the representation including pore space and grain space data 5 corresponding to the porous reservoir rock, subsequent to an execution of a multiphase flow simulation to obtain predictions of flow behavior of oil in the presence of a waterflood of the porous reservoir rock;
      locate substantially immobile oil blobs or patches in the retrieved representation of the porous reservoir rock; and for N number of substantially immobile oil blobs or patches (blobs), 
     evaluate changes in mobility of the blobs for two or more iterations of a given EOR technique, with a first one of the two or more iterations expending a first level of effort and a second one of the two or more iterations expending a second, higher level of effort, to estimate an amount of change in mobilization of the blob between the first and the second iterations for the given EOR technique.”

Claim 17” A computer program product tangibly stored on a non-transitory storage device, for determining an amount of hydrocarbon recoverable from porous reservoir rock by a miscible gas flood, the computer program product comprising instructions to cause a system to: 
    retrieve a representation of a physical porous reservoir rock sample (porous reservoir rock), the representation including pore space and grain space data corresponding to the porous reservoir rock, subsequent to an execution of a 
     locate substantially immobile oil blobs or patches in the retrieved representation of the porous reservoir rock; and for N number of substantially immobile oil blobs or patches (blobs), 
     evaluate changes in mobility of the blobs for two or more iterations of a given EOR technique, with a first one of the two or more iterations expending a first level of effort and a second one of the two or more iterations expending a second, higher level of effort, to estimate an amount of change in mobilization of the blob between the first and the second iterations for the given EOR technique.”’

The steps of locating and evaluating of claims 1, 11 and 17 are considered to be equivalent of a mathematical concepts-mathematical formulas or equations, mathematical calculations or directed to mental process concepts performed in the human mind (including observation, evaluation and opinion).  The additional element of retrieving the data is insignificant extra-solution activity of obtaining data and is not significantly more than the abstract idea.


Under step 2A prong 2,

The claims are not directed to any practical application.
The claims 1, 11 and 17 do not comprise any significant additional elements/steps.
The steps of “retrieve a representation of a physical porous reservoir rock sample (porous reservoir rock),” just obtaining data steps, which is insignificant extra solution activity.
Additionally, the Claim 11 comprises the” a memory”, “processor” and
“computer storage storing executable program instructions” these are merely a general computer and generic pieces of the computer and software running on the computer. 
 There is no indication that the combination of elements/units improves the functioning of a computer or improves any other technology or technical field.
The claim 17 just additionally comprises the computer program product tangibly stored on a non-transitory storage device.
As recited in the MPEP, 2106.07(b), merely adding a generic computer components (processor and memory), or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs, v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
Under step 2B 
In claims 1, 11 and 17: the steps of “retrieve a representation of a physical porous reservoir rock sample (porous reservoir rock)” just well-known, routine and conventional steps of obtaining data in the relevant art as evidence provide by the Crouse (US Pub.2020/0063532), Crouse (US Pub.2015/0268080) and Prisco (US Pub.2013/0018641).
The dependent claims 2-10, 12-16 and 18-20 only further describe the details of the abstract ideas.
Therefore claims 2-10, 12-16 and 18-20 are similarly rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 2, 6, 7, 11, 12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Crouse (US Pub.2020/0063532) in view of f Levache (WO 2019/097272).

Regarding Claim 1, Crouse disclose a computer implemented method for estimating amounts of hydrocarbon recoverable from porous reservoir rock (para [0005], where estimate the amount of oil that is recoverable from the porous reservoir rock) by one or two or more enhanced oil recovery (EOR) techniques (para [003], where Enhanced Oil Recovery (EOR), attempts to recover oil that remains trapped in the pore space of the reservoir rock even after primary and secondary recovery), the method comprising:
          retrieving by a computing system a representation of a physical porous reservoir rock sample (porous reservoir rock), the representation including pore space and grain space data corresponding to the porous reservoir rock (para [0024], where receiving or retrieving a digital representation of the pore space and grain space of a reservoir rock sample), 

      subsequent to an execution of a multiphase flow simulation to obtain predictions of flow behavior of oil in the presence of a waterflood of the porous reservoir rock (para 
     locating substantially immobile oil blobs or patches in the retrieved representation of the porous reservoir rock (para [0005], where identifying locations of oil within a volume of voxels representing an original state of the porous reservoir rock, identifying locations of gas within the volume of voxels representing the original state of the porous reservoir rock); and
     for N number of substantially immobile oil blobs or patches (blobs) (Fig. 7A, para [0046], where data can include information such as blob identification numbers, blob volumes, blob locations, and other characteristics…processed data will also indicate where there are blobs of oil that are trapped.  Trapped blobs may refer to oil in pore spaces that cannot be moved because of capillary forces);
   evaluating (para [0034], where estimating a predicted amount of potential oil recovery due to EOR techniques) changes in mobility of the blobs for one or two or more iterations of a given EOR technique (para [0004], where injection is an economically viable process that significantly increases oil recovery from many different types of reservoirs.  Miscible fluids that are used as solvents to increase oil recovery include carbon dioxide (CO.sub.2), nitrogen (N), and other gases), to estimate an amount of change in mobilization of the blob between the first and the second iterations for the given EOR technique (para [0034], where estimating a predicted amount of potential oil recovery due to EOR techniques). 

Crouse does not disclose a first one of the one or two or more iterations expending a first level of effort and a second one of the one or two or more iterations expending a second, higher level of effort.
Levache disclose a first one of the one or two or more iterations expending a first level of effort and a second one of the one or two or more iterations expending a second, higher level of effort (Page 3, lines 37 through Page 4, line 10, where the injectivity of the injection well is increased by a factor of at least 1.5, preferably of at least 2 or of at least 3 or of at least 4 relative to the injectivity of the injection well when the non-ionic surfactant and the anionic surfactant; the injectivity of the injection well is maintained or restored at a level of at least 30%, preferably at least 50%, more preferably at least 60%, and most preferably at least 70%, relative to the maximal injectivity of the injection well).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide first and second higher level effort, as taught by Levache in the Crouse in order to more determine most optimum and efficient oil production.
Regarding Claim 2, Crouse disclose the method of claim 1 but does not disclose 
   integrating of all iterations at different levels of effort including the first and second levels of effort, for the given EOR technique to provide an approximation of an incremental amount of oil recoverable oil for the given EOR technique according to the levels of effort. 
Levache disclose integrating of all iterations at different levels of effort (Page 15, Lines 22-25, where test a mixture consisting of 80 wt.% of an anionic surfactant (Aspiro 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to integrate the first and second higher level effort, as taught by Levache in the Crouse in order to more determine most optimum and efficient oil production.

Regarding Claim 6, Crouse disclose the method of claim 1 wherein the blobs comprise connected oil phase regions and/ or oil patches being oil attached to walls of the porous reservoir rock (abstract, where the volume where oil is either coincident with the gas or is connected to the gas by a continuous oil path). 

Regarding Claim 7, Crouse disclose the method of claim 1 wherein effort comprises an increase in an amount of a parameter of the given EOR technique (para [0046], where both the parameter value that is incremented and the incremental value amount can be system determined or user determined).

Regarding Claim 11 is analyzed and rejected as discussed with respect to claim 1.
Additionally, Crouse disclose a system for determining an amount of hydrocarbon recoverable from porous reservoir rock by a miscible gas flood (para [003], where EOR method is gas injection (also called gas flooding)), the system comprising: 
   one or more processor devices; memory operatively coupled to the one or more processor devices; and computer storage storing executable program instructions(para [0069], where computer program (also known as a program, software, software 
application, script, or code) can be written in any form of programming 
language) to case the system(para [0005], where process 50 is performed by one or more computer systems including memory and processors, as shown in FIG. 1).

Regarding Claim 12 is analyzed and rejected as discussed with respect to claim 2.

Regarding Claim 16, Crouse disclose the system of claim 11 further configured to:
    execute a first numerical multiphase flow simulation to obtain predictions of flow behavior of oil in the presence of a waterflood of the porous reservoir rock; and
 execute a second numerical multiphase flow simulation to obtain predictions of flow behavior for a gas flood of the porous reservoir rock (para [0008], where executing a first numerical multiphase flow simulation to obtain predictions of flow behavior of oil in the presence of a waterflood of the porous reservoir rock; and wherein identifying locations of gas further includes executing a second numerical multiphase flow 
Regarding Claim 17 is analyzed and rejected as discussed with respect to claims 1 and 11.
Additionally, Crouse disclose a computer program product tangibly stored on a non-transitory storage device (Claim 9, where memory operatively coupled to the one or more processor devices; and computer storage storing executable program instructions).
Regarding Claim 18 is analyzed and rejected as discussed with respect to claims 2 and 12.

Claims 3, 4, 9, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over 
Crouse (US Pub.2020/0063532) in view of Levache (WO 2019/097272), as applied above and further in view of Gurpinar (US Pub.2014/0067347).
 Regarding Claim 3, Crouse in view of Quintero disclose the method of claim 1 wherein the given EOR technique is a first EOR technique, and evaluating the blobs further comprises: 
    estimate an amount of change in mobilization of the blob between the first and the second iterations for the, EOR technique (para [0034], where  estimating a predicted amount of potential oil recovery due to EOR techniques).

The combined system applied above does not disclose: 
second, different EOR technique;
 different EOR technique expending a second, higher level of effort.
 
Levache disclose evaluating mobility of the blobs for one or two or more iterations of a second, EOR technique, with a first one of the one or two or more iterations for the second EOR technique expending a first level of effort and a second one of the one or two or more iterations for the second, EOR technique expending a second, higher level of effort (Page 5, lines 1-5, where the weight proportion of anionic surfactant relative to the total of the anionic surfactant and non-ionic surfactant the reinjection in stream from 50 to 95%, preferably from 65 to 90%, more preferably from 75 to is 85%, and even more preferably approximately 80%) including the first and second levels of effort, for the given EOR technique to provide an approximation of an incremental amount of oil recoverable oil for the given EOR technique according to the levels of effort (Page 3, lines 37 through Page 4, line 10, where the injectivity of the injection well is increased by a factor of at least 1.5, preferably of at least 2 or of at least 3 or of at least 4 relative to the injectivity of the injection well when the non-ionic surfactant and the anionic surfactant; the injectivity of the injection well is maintained or restored at a level of at least 30%, preferably at least 50%, more preferably at least 60%, and most preferably at least 70%, relative to the maximal injectivity of the injection well).
 Levache with second technics of Gurpinar in the Crouse in order to more determine most optimum and efficient oil production.

Gurpinar disclose different EOR technique (para [0025], where EOR process… include any number of different recovery techniques capable of recovering additional 
reserves from oilfield reservoirs, including, but not limited to water flooding, gasflooding (e.g., using hydrocarbon gas, nitrogen and/or carbon dioxide), chemical flooding (e.g., using polymers, surfactants and/or alkalis) and thermal techniques (e.g., steam injection, hot water injection, electrical heating and/or combustion)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide second EOS technics, as taught by Gurpinar in the combined system applied above in order to more efficiently increase oil production.

Regarding Claim 4, Crouse in view of Levache disclose the method of claim 3, but do not disclose further comprising: producing evaluations for each of the first and second EOR techniques.
Gurpinar disclose evaluations for each of the first and second EOR techniques (para [0025], where include any number of different recovery techniques capable of recovering additional reserves from oilfield reservoirs, including, but not limited to waterflooding, gasflooding (e.g., using hydrocarbon gas, nitrogen and/or carbon dioxide),chemical flooding (e.g., using polymers, surfactants and/or alkalis) and thermal 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide different EOS technics, as taught by Gurpinar in the Crouse in order to more efficiently increase oil production.

Regarding Claim  9, Crouse in view of Levache  disclose the method of claim 3, but do not disclose effort comprises an increase in an amount of a parameter of each of the first EOR technique and the second EOR technique applied to the porous reservoir rock.
Gurpinar comprises an increase in an amount of a parameter of each of the first EOR technique and the second EOR technique and the second EOR technique (para[0025], where include any number of different recovery techniques capable of recovering additional reserves from oilfield reservoirs, including, but not limited to waterflooding, gasflooding (e.g., using hydrocarbon gas, nitrogen and/or carbon dioxide),chemical flooding (e.g., using polymers, surfactants and/or alkalis) and thermal techniques (e.g., steam injection, hot water injection, electrical heating and/or combustion).  In addition, EOR processes may incorporate combinations of different techniques, applied in different orders, and utilizing different processing parameters) applied to the porous reservoir rock (para [0005], where the porosity of the reservoir may be adequately represented by the porosity associated with the rock matrix of the reservoir).
 Gurpinar in the Crouse in order to more accurately determine the increase of the oil production.

Regarding Claim 13 is analyzed and rejected as discussed with respect to claim 3.
Additionally, Levache disclose two or more iterations of a EOR techniques (Page 5, lines 1-5, where the weight proportion of anionic surfactant relative to the total of the anionic surfactant and non-ionic surfactant the reinjection in stream from 50 to 95%, preferably from 65 to 90%, more preferably from 75 to is 85%, and even more preferably approximately 80%).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide two iterations, as taught by Levache with different technics of Gurpinar in the Crouse in order to improve oil production.

Gurpinar disclose different EOR technique (para [0025], where EOR process… include any number of different recovery techniques capable of recovering additional 
reserves from oilfield reservoirs, including, but not limited to water flooding, gasflooding (e.g., using hydrocarbon gas, nitrogen and/or carbon dioxide), chemical flooding (e.g., using polymers, surfactants and/or alkalis) and thermal techniques (e.g., steam injection, hot water injection, electrical heating and/or combustion)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide different EOS technics, as taught by Gurpinar in the combined system applied above in order to more efficiently increase oil production.

Regarding Claim 14 is analyzed and rejected as discussed with respect to claim 4.
Regarding Claim 15 is analyzed and rejected as discussed with respect to claim 7.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Crouse (US Pub.2020/0063532) in view of Levache (WO 2019/097272), as applied above and further in view of Harwell (US Pub.2015/0141303).
Regarding Claim 8, the combined system applied above disclose the method of claim 7, but does not disclose effort comprises one or more of injection flow rate and type of injection surfactants.
Harwell disclose effort comprises one or more of injection flow rate and type of injection surfactants (para [0023], where the surfactant formulation selected ….at flow rate 0.3ml/min).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide injection flow rate and type of injection surfactants, as taught by Harwell in the combined system applied above in order to more efficiently increase oil production.

Regarding Claim 20, the combined system applied above disclose the computer program product of claim 17, but do not disclose comprising instructions to:
   modify a level of effort by modifying one or more of injection flow rate and type of injection surfactants.
Harwell disclose modify a level of effort (para [0028], where various changes and modifications may be suggested to one skilled in the art) by modifying one or more of injection flow rate and type of injection surfactants (para [0023], where the surfactant formulation selected ….at flow rate 0.3ml/min).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide injection flow rate and type of injection surfactants, as taught by Harwell in the combined system applied above in order to more efficiently increase oil production.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over 
Crouse (US Pub.2020/0063532) in view of Levache (WO 2019/097272), and Gurpinar (US Pub.2014/0067347) as applied to the Claim 9 and further in view of Harwell (US Pub.2015/0141303).
Regarding Claim 10 is analyzed and rejected as discussed with respect to claim 8.

Examiner Note with regards to Prior Art

Regarding Claim 5, Crouse in view of Levache disclose the method of claim 4 wherein evaluating the blobs;
 Gurpinar disclose integrating of all iterations at different levels of effort including the first and second levels of effort, for each of the first and the second EOR techniques (para [0025], where EOR process… include any number of different recovery techniques capable of recovering additional 

Weerasooriya (US Pub.2015/0048007) disclose (para [0004], additional source of surfactants enabling the use of much lower level of surfactants initially added to affect enhanced oil recovery (EOR).
The combined system applied above does not disclose: 
“approximation of an incremental amount of oil recoverable oil for each of the first EOR technique and the second EOR technique according to the levels of effort”.
Regarding Claim 19, Crouse in view of Levache disclose the computer program product of claim 17, further comprising instructions to:

    evaluate mobility of the blobs for two or more iterations of a second, different EOR technique, with a first one of the two or more iterations for the second EOR technique expending a first level of effort and a second one of the two or more iterations for the second, different EOR technique expending a second, higher level of effort, to estimate an amount of change in mobilization of the blob between the first and the second iterations for the second, different EOR technique, as recited in claims 3 and 13; and
    integrate all iterations at different levels of effort including the first and second levels of effort, for each of the first and the second EOR techniques, as recited in Claim 5.

The combined system applied above does not disclose: 
“approximation of an incremental amount of oil recoverable oil for each of the first EOR technique and the second EOR technique according to the levels of effort”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857